Citation Nr: 9929117	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.   97-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to total disability rating based on individual 
unemployability (TDIU).



ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had service from September 1966 to September 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied entitlement to TDIU.


REMAND

The Board notes that additional development is needed in this 
case.  The appellant's claims folder contains written 
correspondence dated May 1995 that indicates that he was 
being considered for eligibility for Social Security 
Administration (SSA) disability benefits.  The claims folder 
does not contain a copy of SSA's decision concerning the 
award or denial of benefits to the appellant

The Board also notes that in a July 1997 VA examination the 
appellant reported that he was receiving private consultation 
for his posttraumatic stress disorder (PTSD).  The claims 
folder does not contain those records.  The RO should obtain 
those records along with other relevant treatment records.

Throughout the appeal, including in his application for 
increased compensation based on individual unemployability, 
the appellant referred to the existence of medical opinion to 
the effect that he was unemployable.  He has submitted 
statements from a number of physicians in support of this 
claim, but it is unclear whether all relevant medical 
opinions are on file.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain any additional 
current medical records, VA or private, 
relating to the appellant's low back and 
PTSD.

2.  The RO should contact SSA for the 
purpose of obtaining a copy of any SSA 
decision as to the appellant's 
eligibility for disability benefits and 
all medical documentation relied upon in 
deciding that claim.

3.  The appellant should be asked if he 
wishes to submit additional medical 
opinion in support of his claim.  The RO 
should provide any necessary assistance 
to him in this matter.

4.  The appellant should be scheduled for 
VA social and industrial survey.  The 
purpose of the survey is to obtain 
further information on the appellant's 
employment history; the reasons for his 
present unemployment; and the impact of 
the service connected low back disability 
and PTSD on his day-to-day functioning.  
The should be made available to the 
examining social claims file worker.

5.  The appellant should be scheduled for 
VA psychiatric and orthopedic 
examinations to determine the nature and 
severity of the  service connected low 
back disability and PTSD and their effect 
on his ability to work.  All necessary 
tests and studies should be accomplished 
to determine the severity of those 
disabilities. 

Each examiner should express opinion as 
to whether the appellant's low back 
disability or PTSD precludes him from 
light manual labor, ordinary labor and/or 
sedentary employment.  The rationale for 
the opinions should be set forth.  The 
claims file and a copy of the remand 
should be made available to the 
examiners.

6.  The appellant should be given 
adequate notice of the requested 
examinations that includes advising him 
of the consequences of failure to report 
to the examinations.  If he fails to 
report for the examinations, this should 
be noted in the claims folder.

7.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.

8.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including additional medical evidence 
obtained by the RO pursuant to this 
remand.  If the benefit sought is not 
granted, the appellant should be provided 
a Supplemental Statement of the Case.  
The case should then be returned to the 
Board after completion of the usual 
adjudication procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat9. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



